Exhibit 10.2

FINANCIAL ENGINES, INC.

AMENDED AND RESTATED

2009 STOCK INCENTIVE PLAN

NOTICE OF PERFORMANCE STOCK UNIT AWARD

FINANCIAL ENGINES, INC. (the “Company”) has granted you the following
Performance Stock Unit (“PSU”) award under the Company’s Amended and Restated
2009 Stock Incentive Plan (the “Plan”) and the 2013-2017 Long-Term Incentive
Program (“LTIP”).

 

Name of Participant:   

 

Target Number of PSUs Granted:   

 

Number of PSUs that may be Earned for

Varying Performance:

  

Below Threshold Performance: zero

 

Threshold Performance: 60% of Target Number of PSUs

 

Target: 100% of Target Number of PSUs

 

Maximum: 140% of Target Number of PSUs

Performance Goals    The Performance Goals are attached as Exhibit A hereto.
Date of Grant:    March 8, 2013 Performance Cycle:   

60% of PSUs: January 1, 2013 – December 31, 2015

 

40% of PSUs: January 1, 2013 – December 31, 2017

Vesting Schedule:    Subject to approval by the Company’s stockholders of the
amendment and restatement of the Plan effective February 14, 2013, PSUs earned
based on achievement of the performance goals for a performance cycle will vest
on January 1 following the end of the performance cycle, subject to continued
Service as an Employee through such date, except as otherwise provided in
connection with a Change in Control or in the LTIP. Conditional Grant:    This
Award is made subject to approval by the Company’s stockholders of the amendment
and restatement of the Plan effective February 14, 2013, at the annual meeting
of stockholders in 2013. If the amendment and restatement of the Plan is not so
approved by the Company’s stockholders, this Award shall be void and of no
effect.

By your acceptance and the signature of the Company’s representative below, you
and the Company agree that these PSUs are granted under and governed by the
terms and conditions of the LTIP and the PSU Agreement (the “Agreement”), each
of which is attached to and made a part of this document, and the Plan.

By accepting this notice and agreement you further agree that the Company may
deliver by e-mail all documents relating to the Plan or this Award (including
without limitation, prospectuses required by the Securities and Exchange
Commission) and all other documents that the Company is required to deliver to
its security holders (including without limitation, annual reports and proxy
statements). You also agree that the Company may deliver these documents by
posting them on a website maintained by the Company or by a third party under
contract with the Company. If the Company posts these documents on a website, it
will notify you by e-mail.

 

1



--------------------------------------------------------------------------------

FINANCIAL ENGINES, INC.   PARTICIPANT

 

 

 

By [print name]:   By [print name]: Title:   Title:

 

2



--------------------------------------------------------------------------------

FINANCIAL ENGINES, INC.

AMENDED AND RESTATED

2009 STOCK INCENTIVE PLAN

PSU AWARD AGREEMENT

 

Payment for PSUs    No cash payment is required for the PSUs you receive. You
are receiving the PSUs in consideration for
Services rendered by you. Conditional Grant    This Award is made subject to
approval by the Company’s stockholders of the amendment and restatement of the
Plan effective February 14, 2013, at the annual meeting of stockholders in 2013.
If the amendment and restatement of the Plan is not so approved by the Company’s
stockholders, this Award shall be void and of no effect. Vesting   

The earned PSUs will vest as described in the Notice of PSU Award.

 

However, in the event of a Change in Control prior to the completion of a
performance cycle, the PSUs allocated to that performance cycle will become
vested to the extent provided in the LTIP.

   No additional PSUs vest after your Service as an Employee has terminated for
any reason. Forfeiture    If your Service terminates for any reason, then your
Award expires immediately as to the number of PSUs that have not vested before
the termination date and do not vest as a result of termination. This means that
the unvested PSUs will immediately be cancelled. You receive no payment for PSUs
that are forfeited.    The Company determines when your Service terminates for
this purpose and all purposes under the Plan and its determinations are
conclusive and binding on all persons. Leaves of Absence    For purposes of this
Award, your Service does not terminate when you go on a military leave, a sick
leave or another bona fide leave of absence, if the leave of absence was
approved by the Company in writing and if continued crediting of Service is
required by the terms of the leave or by applicable law. But your Service
terminates when the approved leave ends, unless you immediately return to active
work. Nature of PSUs    Your PSUs are mere bookkeeping entries. They represent
only the Company’s unfunded and unsecured promise to issue Shares on a future
date. As a holder of PSUs, you have no rights other than the rights of a general
creditor of the Company. The Committee in its sole discretion may substitute a
cash payment in lieu of Shares, such cash payment to be equal to the Fair Market
Value of the Shares on the date that such Shares would have otherwise been
issued under the terms of the Plan. No Voting Rights or Dividends    Your PSUs
carry neither voting rights nor rights to dividends. You, or your estate or
heirs, have no rights as a stockholder of the Company unless and until your PSUs
are settled by issuing Shares. No adjustments will be made for dividends or
other rights if the applicable record date occurs before your Shares are issued,
except as described in the Plan. Acceptance of Award    This Award Agreement is
one of the documents governing this PSU Award, which you may accept or reject
online through the third party maintaining the Company’s stock award website. If
you have not rejected this Award by the time of the first vesting event, you
will be deemed to have accepted this Award, and the Shares vested pursuant to
the Award will be issued and taxed accordingly. Nontransferable    You may not
sell, transfer, assign, pledge or otherwise dispose of any PSUs. For instance,
you may not use
your PSUs as security for a loan. If you attempt to do any of these things, your
PSUs will immediately become
invalid.

 

3



--------------------------------------------------------------------------------

Settlement of PSUs   

No later than March 15 following the completion of each performance cycle, the
Committee will determine and certify in writing the extent to which the
performance goals have been met for that cycle, and the number of Shares subject
to the Award that have been earned in respect of that cycle. The Committee may
exercise discretion to reduce the number of Shares deemed earned in its
assessment of performance in relation to performance goals, or in light of other
considerations the Committee deems relevant, provided that such discretion shall
not be exercised in a purely subjective manner, and which may include, by way of
examples only, your failure to comply with the Company’s Code of Business
Conduct and Ethics, the Company’s Insider Trading and Communications Policy, or
the Confidential Information and Inventions Assignment Agreement between you and
the Company, material restatement of any financial results based upon your
willful misconduct or gross negligence (as determined by the Committee), or
other irregular circumstances.

 

The earned PSUs will vest on January 1 following the end of the performance
cycle, subject to your continued employment through that date as described
below. As soon as administratively practicable following the Committee’s
determination and certification, but in no event later than March 15 following
the end of the performance cycle, the Company will settle the earned Award, to
the extent vested.

 

However, in the event of a Change in Control prior to the completion of a
performance cycle, the PSUs allocated to that performance cycle will become
vested and settled to the extent and in the manner provided in the LTIP.

   At the time of settlement, you will receive one Share for each earned and
vested PSU; provided, however, that no fractional Shares will be issued or
delivered pursuant to the Plan or this Agreement, and the Committee will
determine whether cash will be paid in lieu of any fractional Share or whether
such fractional Share and any rights thereto will be retained for inclusion in
the next vesting event, canceled, terminated or otherwise eliminated. In
addition, the Shares are issued to you subject to the condition that the
issuance of the Shares not violate any law or regulation.    In the event of
death, subject to receipt of proof of such person’s status to the Company’s
satisfaction, the vested portion of the Award shall be delivered to the executor
or administrator of your estate or, if none, by the person(s) entitled to
receive the vested Award under your will or the laws of descent or distribution.
   In no event will the PSUs be settled later than 2-1/2 months after the end of
the calendar year in which the PSUs are earned (or if later, 2-1/2 months after
the end of the taxable year of the Company in which the PSUs are earned).
Withholding Taxes and Stock Withholding    Regardless of any action the Company
takes with respect to any or all income tax, social insurance, payroll tax or
other tax-related withholding (the “Tax-Related Items”), you acknowledge that
the ultimate liability for all Tax-Related Items legally due by you is and
remains your responsibility and that the Company (1) makes no representations or
undertakings regarding the treatment of any Tax-Related Items in connection with
any aspect of this Award, including the grant and vesting of the Award, the
issuance of Shares upon settlement of the Award, the subsequent sale of Shares
acquired pursuant to the Award and the receipt of any dividends or other
distributions, if any; and (2) does not commit to structure the terms of the
grant or any aspect of the Award to reduce or eliminate your liability for
Tax-Related Items.

 

4



--------------------------------------------------------------------------------

     No Shares will be distributed to you unless you have made arrangements
acceptable to the Company to pay
withholding taxes that may be due as a result of this Award or the settlement of
the PSUs. These
arrangements, at the sole discretion of the Company, may include (a) having the
Company withhold taxes
from the proceeds of the sale of the Shares, either through a voluntary sale or
through a mandatory sale
arranged by the Company (on your behalf pursuant to this authorization), (b)
having the Company withhold
Shares that otherwise would be distributed to you when the PSUs are settled
having a Fair Market Value equal
to the amount necessary to satisfy the minimum statutory withholding amount, or
(c) any other arrangement
approved by the Company. The Fair Market Value of any Shares withheld,
determined as of the date when
taxes otherwise would have been withheld in cash, will be applied as a credit
against the withholding taxes.
You also authorize the Company, or your actual employer, to satisfy all
withholding obligations of the
Company or your actual employer with respect to this Award from your wages or
other cash compensation
payable to you by the Company or your actual employer. Restrictions on Resale   
You agree not to sell any Shares at a time when applicable laws, Company
policies or an agreement between the Company and its underwriters prohibit a
sale. This restriction will apply as long as your Service continues and for such
period of time after the termination of your Service as the Company may specify.
No Retention Rights    Neither your Award nor this Agreement gives you the right
to be employed or retained by the Company or a subsidiary of the Company in any
capacity. The Company and its subsidiaries reserve the right to terminate your
Service at any time, with or without cause. Adjustments    In the event of a
stock split, a stock dividend or a similar change in Company Shares, the number
of PSUs covered by this Award shall be adjusted pursuant to the Plan. Successors
and Assigns    Except as otherwise provided in the Plan or this Agreement, every
term of this Agreement shall be binding upon and inure to the benefit of the
parties hereto and their respective heirs, legatees, legal representatives,
successors, transferees and assigns. Notice    Any notice required or permitted
under this Agreement shall be given in writing and shall be deemed effectively
given upon the earliest of personal delivery, receipt or the third full day
following mailing with postage and fees prepaid, addressed to the other party
hereto at the address last known in the Company’s records or at such other
address as such party may designate by ten (10) days’ advance written notice to
the other party hereto. Applicable Law    This Agreement will be interpreted and
enforced under the laws of the State of Delaware (without regard to their
choice-of-law provisions). For purposes of litigating any dispute that arises
directly or indirectly from the relationship of the parties evidenced by this
grant or this Agreement, the parties hereby submit to and consent to the
exclusive jurisdiction of the State of California and agree that such litigation
shall be conducted only in the courts of the County of Santa Clara, California,
or the federal courts for United States for the Northern District of California,
and no other courts, where this grant is made and/or to be performed.
Section 409A    To the fullest extent applicable, benefits payable under this
Agreement are intended to be exempt from the definition of “nonqualified
deferred compensation” under Section 409A of the Code. To the extent that any
such benefit is or becomes subject to Section 409A due to a failure to qualify
for an exemption from the definition of nonqualified deferred compensation, this
Agreement is intended to comply with the applicable requirements of Section 409A
with respect to such benefits. This Agreement shall be interpreted and
administered to the extent possible in a manner consistent with the foregoing
statement of intent, and any ambiguity as to its compliance with Section 409A
will be read in such a manner so that all benefits hereunder comply with Section
409A of the Code.

 

5



--------------------------------------------------------------------------------

Recoupment    Notwithstanding any other provision herein, any recoupment or
“clawback” policies adopted by the
Committee pursuant to Section 954 of the Dodd-Frank Wall Street Reform and
Consumer Protection Act or
other applicable law shall apply to this Award and any Shares that may be issued
pursuant hereto to the extent
the Committee provides at the time the policy is adopted The Plan and Other
Agreements    The text of the Plan is incorporated in this Agreement by
reference. All capitalized terms in this Agreement shall have the meanings
assigned to them in the Plan. This Agreement and the Plan and the LTIP
constitute the entire understanding between you and the Company regarding this
Award. Any prior agreements, commitments or negotiations concerning this Award
are superseded. This Agreement may be amended by the Committee without your
consent; however, if any such amendment would materially impair your rights or
obligations under the Agreement, this Agreement may be amended only by another
written agreement, signed by you and the Company.

BY ACCEPTING THIS AGREEMENT,

YOU AGREE TO ALL OF THE TERMS AND CONDITIONS

DESCRIBED ABOVE AND IN THE PLAN.

[Exhibit A – Performance goals as established by Committee]

 

6



--------------------------------------------------------------------------------

FINANCIAL ENGINES, INC.

2013-2017 LONG-TERM INCENTIVE PROGRAM

On February 14, 2013, the Board of Directors of Financial Engines, Inc. (the
“Corporation”), upon recommendation of the Compensation Committee (the
“Committee”), adopted this 2013-2017 Long-Term Incentive Program (the “LTIP”)
under the Corporation’s 2009 Stock Incentive Plan as amended and restated by the
Board of Directors on February 14, 2013 (the “Stock Incentive Plan”).
Capitalized terms used but not defined herein shall have the meaning as set
forth in the Stock Incentive Plan.

Under the LTIP, the Committee may grant performance stock unit awards to the
Corporation’s executives and certain other officers and employees based on
performance objectives and goals pre-established by the Committee. The
performance stock units are intended to satisfy all requirements for
“performance-based compensation” within the meaning of Section 162(m)(4)(c) of
the Internal Revenue Code of 1986, as amended (the “Code”).

The grant of the performance stock unit awards will be made by the Committee
subject to stockholder approval of the amendment and restatement of the Stock
Incentive Plan at the annual meeting of stockholders in May, 2013. The Committee
may make pro rata grants to newly-eligible participants after the initial grants
are made, subject to the pre-established performance objectives and goals set
forth herein, and subject to compliance with Section 162(m) of the Code in
respect of any participant who is a “covered employee” within the meaning of
Section 162(m).

The LTIP advances the Corporation’s commitment to performance-based compensation
practices by providing participants an opportunity to earn equity-based awards
upon the achievement of certain pre-established long-term performance
objectives. The LTIP is also designed to drive consistent growth of the
Corporation over multiple-year performance periods.

Award Agreements. The awards of performance stock units will be made pursuant to
award agreements with each recipient, subject to the terms of the Stock
Incentive Plan and this LTIP, substantially in the form of Exhibit A attached
hereto.

Target Awards. Each performance stock unit award will entitle the recipient to
earn a specified number of shares of common stock of the Corporation based upon
the achievement of specified corporate goals over a performance period.

The number of shares subject to each performance stock unit award will be
determined by establishing a “target” award which is equal to (i) a monetary
amount for each recipient, divided by (ii) the average per share official
closing price of the common stock on the NASDAQ Global Market for the nine
consecutive trading days ending on the date that is four trading days prior to
the date of grant, subject to rounding up or down to the nearest 100 shares
using standard rounding conventions.

The participants and the means to be used to determine the target award will be
as specified by the Committee.

 

7



--------------------------------------------------------------------------------

The maximum number of shares that may be earned under the performance stock unit
award if performance is achieved at the maximum levels will be equal to 140% of
the target award.

Performance Criteria. The awards will be earned subject to achievement of
corporate performance goals. The performance goals will be based in part upon
the Corporation’s market adjusted management fee run rate, as defined below
(“Market Adjusted MFRR”) and in part upon the Corporation’s adjusted earnings
before interest, taxes, depreciation and amortization margin, as defined below
(“Adjusted EBITDA Margin”).

Performance Cycles. The LTIP has two performance cycles. The three-year cycle
begins on January 1, 2013 and ends on December 31, 2015, and the five-year cycle
begins on January 1, 2013 and ends on December 31, 2017. Sixty percent (60%) of
the award will be subject to performance during the three-year cycle, and forty
percent (40%) of the award will be subject to performance during the five-year
cycle.

Performance Goals. Corporate performance will be measured by comparing the
Corporation’s Market Adjusted MFRR at the end of the performance cycle to a
target end-of-performance cycle Market Adjusted MFRR set by the Committee, and
by comparing the Corporation’s Adjusted EBITDA Margin at the end of the
performance cycle to a target end-of-performance cycle Adjusted EBITDA Margin
set by the Committee. For purposes of determining the percentage of an award
that has been earned for each performance cycle, the Corporation’s achievement
of the Market Adjusted MFRR goals will be assigned a weighting of 67% and its
achievement of the Adjusted EBITDA Margin goals will be assigned a weighting of
33%. Each performance goal shall be calculated and considered independently,
such that it will be possible to receive a payout based upon only one metric.
The metric for Market Adjusted MFRR shall be set assuming a flat market, while
the metric for Adjusted EBITDA Margin shall be set assuming a growing market.

 

8



--------------------------------------------------------------------------------

Earned Award. The number of shares subject to a performance stock unit award
that may be earned for each cycle (as a percentage of the target award) is based
on the weighted average of the percentages of each performance target achieved
for that performance cycle, subject to the terms of the LTIP and the award
agreement, as follows:

2013-2015 Performance Cycle (60% of Award)

[Goals as established by Committee.]

2013-2017 Performance Cycle (40% of Award)

[Goals as established by Committee]

Definitions:

Market Adjusted MFRR is defined as annualized fees which would be generated from
managed or advised assets or from financial planning services over the following
twelve months, including those generated from enrollees into the professional
management program, but excluding platform fees, set up fees and consulting
fees. The Market Adjusted MFRR as of December 31, 2015 and December 31, 2017
will be compared to the goals of $[Goals as established by Committee] million
and $[Goals as established by Committee] million for 2015 and 2017,
respectively, to determine achievement for the LTIP. The actual annualized fees
will be market adjusted (to eliminate the impact of market gain or loss) using
the following three total return indices, or their successor indices:

 

  •  

S&P 500 Total Return Index for domestic equities (Bloomberg ticker SPXT,
Bloomberg id # BBG000XPCGQ0)

 

  •  

MSCI EAFE Index total return for international equities (Bloomberg ticker MXEA,
Bloomberg id # BBG000RKBV77. For the total return version, use the “MSCI Daily
TR Net EAFE USD index” – Bloomberg ticker NDDUEAFE, Bloomberg id # BBG002SF2P76)

 

  •  

Barclays US Aggregate Total Return Value unhedged USD index for bonds (Bloomberg
ticker LBUSTRUU, Bloomberg id # BBG002F06467)

by comparing each index to the level of such index as of December 31, 2012. This
adjustment shall be applied to the corresponding proportion of the aggregate
portfolio composition represented by domestic equities, international equities
or bonds, respectively, on each such adjustment date. For accounting purposes,
this adjustment shall be made quarterly.

Adjusted EBITDA Margin is defined as net income before interest, taxes,
depreciation, amortization (internal use software, direct response advertising,
and commissions), and stock compensation expense for the applicable fiscal year,
divided by revenue for such fiscal year. The

 

9



--------------------------------------------------------------------------------

Adjusted EBITDA margin as of December 31, 2015 and December 31, 2017 will be
compared to the goals of [Goals as established by Committee] % and [Goals as
established by Committee] % for 2015 and 2017, respectively, to determine
achievement for the LTIP.

Adjustments. The Committee shall appropriately adjust the method of evaluating
performance against the Market Adjusted MFRR and Adjusted EBITDA Margin targets
for a performance cycle as permitted under the Stock Incentive Plan for awards
intended to satisfy the requirements for “performance-based compensation” under
Section 162(m). Pursuant to Section 18 of the Stock Incentive Plan, the
Committee hereby specifies that it will not adjust the method of evaluating
performance to exclude the effects of acquisitions or joint ventures.

Vesting and Settlement of Awards. No later than the next March 15 following the
completion of each performance cycle, the Committee shall determine and certify
in writing, for each performance stock unit award, the extent to which the
performance goals have been met for that cycle, and the number of shares subject
to each award that have been earned in respect of that cycle. The Committee may
exercise discretion to reduce the amount of performance stock units deemed
earned in its assessment of performance in relation to performance goals, or in
light of other considerations the Committee deems relevant. Further, the
Committee may in its discretion increase the amount of performance stock units
deemed earned if the participant would not be covered by Section 162(m) of the
Code. The Committee may not in any event increase the amount of an award payable
under an award upon the attainment of the pre-established performance goals to a
recipient who is a “covered employee” within the meaning of Section 162(m) of
the Code.

The earned performance stock units will vest on January 1 following the end of
the performance cycle, subject to the participant’s continued employment through
such date as described below. As soon as administratively practicable following
the Committee’s determination and certification, but in no event later than the
next March 15 following the end of the performance cycle, the Corporation will
settle the earned awards, to the extent vested, by issuing one share of common
stock for each vested performance stock unit, subject to applicable tax
withholding. Shares subject to a performance cycle that do not become both
earned and vested shall automatically be forfeited and no consideration will be
paid therefor, and such shared shall be returned to the Stock Incentive Plan.

Vesting and Forfeiture. Recipients of the performance stock units must generally
remain continuously employed by the Corporation through the date on which the
award has become vested. Except as otherwise provided in this LTIP and the
applicable award agreement, upon termination of employment for any reason, the
recipient will forfeit all shares subject to the performance stock unit award
that have not become vested.

Change in Control. In the event of a Change in Control as defined in the Stock
Incentive Plan (“CIC”) prior to the completion of a performance cycle, the
performance stock units allocated to that performance cycle will become earned
as follows:

 

  (a) For purposes of the CIC calculations, performance will be calculated using
the most recent single year-end figures for the year immediately preceding the
CIC. For purposes of this CIC provision only, the yearly performance metric
targets (“CIC Targets”) and the corresponding thresholds (“CIC Thresholds”) are
as follows: [Goals as established by Committee]

 

10



--------------------------------------------------------------------------------

  (b) If the Committee determines that the performance goals have been met at or
above the CIC Threshold as of the last day of the fiscal year preceding the CIC,
the performance stock units will be earned at the applicable performance level
(as shown in the table for the applicable performance cycle, but substituting
the CIC Target metric for the performance cycle target metric) on a pro rata
basis in proportion to the number of days completed prior to the CIC as compared
to the number of days in each remaining performance cycle (2013-2015 and
2013-2017).

For example, upon a CIC on March 1, 2015, the performance will be measured for
the fiscal year ended December 31, 2014, but the payout will be calculated using
the days January 1, 2013 through February 28, 2015, or 789 days. The payout will
be calculated as a pro-rated portion out of the total days in the 2013-2015
cycle applied to 60% of the performance stock units plus a pro-rated portion of
the total days in the 2013-2017 cycle applied to 40% of the performance stock
units. The total combined number of performance stock units for the two cycles
shall be rounded to the nearest whole share using standard rounding conventions.

As a further example, if the CIC is on July 1, 2016, performance will be
measured for the fiscal year ended December 31, 2015, but the payout will be
calculated using the days January 1, 2013 through June 30, 2016, or 1277 days.
The payout will be calculated as a pro-rated portion out of the total days in
the 2013-2017 cycle applied to 40% of the performance stock units. No portion of
the performance stock units allocated to the 2013-2015 cycle will be considered
earned upon the CIC under this provision because that performance cycle was
competed prior to the CIC. The total number of performance stock units for the
cycle shall be rounded to the nearest whole share using standard rounding
conventions.

 

  (c) If the Committee determines that the performance goals have not been met
at least at the applicable CIC Threshold as of the last day of the fiscal year
preceding the CIC, the performance stock units will be earned at fifty-percent
(50%) of the applicable target on a pro rata basis in proportion to the number
of days completed prior to the CIC as compared to the number of days in each
remaining performance cycle (2013-2015 and 2013-2017).

 

  (d) In the event that a CIC occurs prior to or on December 31, 2013, the
performance stock units will be earned at fifty-percent (50%) of the target for
the year 2013 on a pro rata basis in proportion to the number of days completed
prior to the CIC as compared to the number of days in each remaining performance
cycle (2013-2015 and 2013-2017).

 

11



--------------------------------------------------------------------------------

  (e) The performance stock units that are earned upon the CIC pursuant to this
provision will vest and be settled upon the CIC, subject to the participant’s
continued employment through the closing of the CIC. Those performance stock
units that do not become earned and vested upon the CIC will be automatically
terminated without the payment of any consideration therefor.

Section 280G of the Code. In the event that the performance stock units,
together with other benefits otherwise payable to a participant (i) constitute
“parachute payments” within the meaning of Section 280G of the Code and
(ii) would be subject to the excise tax imposed by Section 4999 of the Code (the
“Excise Tax”), then the participant’s benefits under the performance stock units
shall be either:

 

  (a) delivered in full or

 

  (b) delivered as to such lesser extent which would result in no portion of
such benefits being subject to the Excise Tax,

whichever of the foregoing amounts, taking into account the applicable federal,
state and local income taxes and the Excise Tax, results in the receipt by the
participant, on an after-tax basis, of the greatest amount of benefits,
notwithstanding that all or some portion of such benefits may be taxable under
Section 4999 of the Code.

Unless the Corporation and the participant otherwise agree in writing, any
determination required under this provision shall be made in writing by the
Corporation’s independent public accountants (the “Accountants”), whose
determination shall be conclusive and binding upon the participant and the
Corporation for all purposes. For purposes of making the calculations required
by this provision, the Accountants may make reasonable assumptions and
approximations concerning applicable taxes and may rely on reasonable, good
faith interpretations concerning the application of Sections 280G and 4999 of
the Code. The Corporation and the participant shall furnish to the Accountants
such information and documents as the Accountants may reasonably request in
order to make a determination under this provision. The Corporation shall bear
all costs the Accountants may reasonably incur in connection with any
calculations contemplated hereby. In the event that a reduction is required, the
reduction shall be applied first to any benefits that are not subject to
Section 409A of the Code, and then shall be applied to benefits (if any) that
are subject to Section 409A of the Code, with the benefits payable latest in
time subject to reduction first.

Section 409A of the Code. To the extent applicable, it is intended that this
LTIP and the performance stock units granted hereunder either be exempt from the
requirements of, or else comply with the requirements of, Section 409A of the
Code and any related regulations or other guidance promulgated with respect to
such Section by the U.S. Department of the Treasury or the Internal Revenue
Service. Any provision that would cause any award granted hereunder to incur
additional taxes under Section 409A shall have no force or effect until amended
to comply with Section 409A, which amendment may be retroactive to the extent
permitted by Section 409A.

 

12



--------------------------------------------------------------------------------

Section 162(m) of the Code. The Committee has the discretion to change the terms
and conditions of the LTIP performance stock unit awards as it deems necessary
to ensure that the awards satisfy all requirements for “performance-based
compensation” within the meaning of Section 162(m)(4)(c) of the Code.

Recoupment. Notwithstanding any other provision herein, any recoupment or
“clawback” policies adopted by the Committee pursuant to Section 954 of the
Dodd-Frank Wall Street Reform and Consumer Protection Act or other applicable
law shall apply to the LTIP performance stock unit awards and any shares that
may be issued pursuant thereto to the extent the Committee provides at the time
the policy is adopted.

 

13